Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-14, 16-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Jr. et al. (US 2015/0231415), in view of Lewis, Jr. et al. (US 2013/0144193) and further in view of Stein et al. (US 2016/0030001). 

3.	Addressing claims 1, 11 and 21, Lewis, Jr. (US 2015/0231415) discloses an ultrasound coupling device comprising:
a gel component comprising a gel material effective to conduct acoustic energy (see Fig. 1 and [0093]); 
a coupling compartment effective for holding the gel component in place, wherein said coupling compartment comprises a wall-like structure having a sidewall, a top portion, and a bottom portion, a top seal removably integrated to the top portion of the wall-like structure, and a bottom seal removably integrated to the bottom portion of the wall-like structure, wherein said bottom seal is preformed to hold a desired volume of the gel material between an ultrasound transducer and the bottom seal when said ultrasound transducer is attached at the top portion of the wall-like structure, wherein said gel component is contained at least within a portion of a sidewall of the wall-like structure of the coupling compartment and at least a portion outside of the wall-like structure (see Figs. 1, 2C and [0092-0093]; ultrasound transducer 40, coupling compartment 10 and top, bottom seal 11);
an ultrasound coupling device comprising: a gel component comprising a gel material effective to conduct acoustic energy (see Fig. 1 and [0093]);
a coupling compartment effective for holding the gel component in place, wherein said coupling compartment comprises a wall-like structure having a sidewall, a top portion, and a bottom portion, a top seal removably integrated to the top portion of the wall-like structure, and a bottom seal removably integrated to the bottom portion of the wall-like structure, wherein a bottom seal is expandable to hold a desired volume of the gel material between an ultrasound transducer and the bottom seal when said ultrasound transducer is attached at the top portion of the wall-like structure, wherein said gel component is contained at least within a portion of a sidewall of the wall-like structure of the coupling compartment and 
an ultrasound coupling device comprising: a gel component comprising a gel material effective to conduct acoustic energy (see Fig. 1 and [0093]); 
a coupling compartment effective for holding the gel component in place, wherein said coupling compartment comprises a wall-like structure having a sidewall, a top portion, and a bottom portion, a top seal removably integrated to the top portion of the wall-like structure, and a bottom seal removably integrated to the bottom portion of the wall-like structure, wherein the top and bottom seals are formed to hold a known volume of gel in a defined location within the coupling compartment (see Figs. 1, 2C and [0092-0093]; coupling compartment 10 and top, bottom seal 11);
a shape of the preformed seal to accommodate the ultrasound transducer (see Figs. 1-2c, 6a and 10).

However, Lewis, Jr. ‘415 does not disclose gel material thickness of between 0.25 mm and about 10 mm and gel material component protrude beyond the bottom portion of the wall-like structure. The amount of gel need to be in a medical procedure is well-known in the art. In the same field of endeavor, Lewis, Jr. ‘193 explicitly discloses gel material thickness of between 0.25 mm and about 10 mm (see claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis, Jr. ‘415 to have gel material thickness of between 
It is a designer choice to have gel material component protrude beyond the bottom portion of the wall-like structure that only require routine skill in the art. In the same field of endeavor, Stein discloses gel material component protrude beyond the bottom portion of the wall-like structure (see Figs. 4A-B; 403b is the gel material component protrude from the wall-like structure of the coupling compartment; 403c to peal of the seal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis, Jr. ‘415 to have gel material component protrude beyond the bottom portion of the wall-like structure as taught by Stein because this allow the transducer to connect to a disposable gel pack and effectively immerse in coupling fluid/gel that effectively provide good coupling for ultrasound treatment of tissue (see [0080]). Protrude or not protrude is just a designer choice that only require routine skill in the art. Examiner just provide explicit evidence for this obvious design choice. Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

4.	Addressing claims 2-4, 6-10, 12-14, 16-20 and 26-28, Lewis, Jr. discloses:
wherein the top and bottom seals are made from aluminum foil (see [0092]);
wherein the preformed bottom seal is integrated with an adhesive retainer liner of the coupling device (see Fig. 1 and [0080]; retainer liner element 80); 
wherein said gel material is selected from the group consisting of a gel, a gel-like composition, a hydrogel, a low density cross-linked polymer hydrogel, and the like (see [0093]);
an adhesive fabric for interfacing the coupling device with a subject, wherein the adhesive fabric includes a vacant area in which the coupling compartment is situated for operation (see Fig. 1 and [0092]; adhesive fabric element 80); 
an ultrasound transducer configured for operable attachment to the ultrasound coupling device (see Fig. 2C and [0093]; element 40);
a method for performing physiotherapy on a subject, said method comprising: applying therapeutic ultrasound energy to a subject, wherein said therapeutic ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
a method for applying ultrasound energy to a subject, said method comprising: applying ultrasound energy to a surface of a subject, wherein said ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
wherein applying the ultrasound energy to the surface of the subject is effective to alleviate pain in tissue of the subject in and around the surface (see [0003] and [0097]);
wherein the expandable bottom seal is made from an elastic material which expands outward upon insertion of the ultrasound transducer (see [0092]; silicone is elastic that expand);
wherein the expandable bottom seal is made from an aluminum foil seal which expands outward upon insertion of the ultrasound transducer (see [0092-0093]); 
wherein said gel material is selected from the group consisting of a gel, a gel-like composition, a hydrogel, a low density cross-linked polymer hydrogel, and the like (see [0093]);
an adhesive fabric for interfacing the coupling device with a subject, wherein the adhesive fabric includes a vacant area in which the coupling compartment is situated for operation (see Fig. 1 and [0092]; adhesive fabric element 80);
an ultrasound coupling system comprising: an ultrasound coupling device and an ultrasound transducer configured for operable attachment to the ultrasound coupling device (see Fig. 2C and [0093]; element 40);
a method for performing physiotherapy on a subject, said method comprising: providing an ultrasound coupling system and applying therapeutic ultrasound energy to a subject, wherein said therapeutic ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
a method for applying ultrasound energy to a subject, said method comprising: providing an ultrasound coupling system and applying ultrasound energy to a surface of a subject, wherein said ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]); 
wherein applying the ultrasound energy to the surface of the subject is effective to alleviate pain in tissue of the subject in and around the surface (see [0003] and [0097]); 
an ultrasound coupling system comprising: an ultrasound coupling device and an ultrasound transducer configured for operable attachment to the ultrasound coupling device (see Fig. 2C and [0093]; element 40);
a method for performing physiotherapy on a subject, said method comprising: providing an ultrasound coupling system and applying therapeutic ultrasound energy to a subject, wherein said therapeutic ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
a method for applying ultrasound energy to a subject, said method comprising: providing an ultrasound coupling system and applying ultrasound energy to a surface of a subject, wherein said ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]). 

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-14, 16-21 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant affidavit had been considered; however, it is not 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0161693 (see Figs. 1-2 and 6-7; gel bag 16 is protrude from wall-like structure coupling compartment 18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793